
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.41


Date: June 28, 2002

Mr. Ralph Quinsey

Dear Ralph:

        On behalf of TriQuint Semiconductor, Inc. (the "Company"), I am pleased
to offer you the position of President and Chief Executive Officer, and member
of the Company's Board of Directors (the "Board"). For 2003 and forward Board
membership is subject to the approval of the shareholders. We look forward to
working closely with you in the position to build the future success of the
Company.

        The terms of your new position with the Company are as set forth below:

1.Position.

(a)You will be employed as President, Chief Executive Officer and member of the
Board, working out of the Company's headquarters office in Hillsboro, Oregon,
reporting to the Board.

(b)You agree to perform all of the duties and obligations required of you
pursuant to the express and implicit terms herein to the best of your ability
and experience, and perform such services loyally and conscientiously, and to
the reasonable satisfaction of the Board. During the term of your employment,
you further agree that you will devote all of your business time and attention
to the business of the Company; the Company will be entitled to all of the
benefits and profits arising from or incident to all such work services; you
will not render commercial or professional services of any nature to any person
or organization without the prior written consent of the Board.



2.Start Date.    Subject to fulfillment of all conditions set forth in this
letter agreement, you will commence your position with the Company on or before
July 16, 2002 (the "Start Date").

3.Proof of Right to Work.    For purposes of federal immigration law, you will
be required to provide the Company satisfactory documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three (3) business days of your start date, or our
employment relationship with you may be ended for Termination for Cause.

4.Hire on Bonus.    You will receive a $25,000 hire on bonus which will be paid
to you within 60 days of your first day of employment. The bonus is subject to
the appropriate withholdings.

5.Compensation.

(a)Base Salary.    You will be $12,700 per pay period (26 pay periods per year)
which equals an annual base salary of $330,200. Your base salary will be payable
pursuant to the Company's regular payroll policy, and shall be subject to
appropriate withholdings. (The annualized base salary described above, together
with any subsequent increases thereto, shall be referred to herein as the "Base
Salary.")

(b)Bonus.    You will be eligible for an annual target bonus of 50% of your base
salary in compliance with performance against a corporate wide bonus plan. If
there is a bonus plan approved by the Board for 2002 you will be eligible to
earn a pro rata portion of this bonus for the period ending December 31, 2002
based upon the amount of time you are employed by the Company in 2002. (The
initial annual target bonus amount stated above, together with any subsequent
increases thereto, shall be referred to herein as the "Target Bonus.") The
performance criteria for each year beginning with 2003 will be established,
after consultation with you. The amount of bonus that you earn for any given
year and the payment schedule

--------------------------------------------------------------------------------

will be in compliance with the then current plan. In the event of your
termination, bonus payout, if any, shall be in accordance with the then current
plan.

(c)Annual Review.    Your compensation and performance will be reviewed at the
Focal Review period conducted each year.

(d)Options/Stock Grant.    In connection with the commencement of your
employment, we will recommend to the Board that the Board grant you an option
for 500,000 shares of the Company's Common Stock (the "Option Shares"). The
option will be granted as an Incentive Stock Option ("ISO") up to $100K value
vesting in a calendar year which is the maximum allowed by the IRS. The amount
of the option grant that exceeds the IRS limit will be granted as a NonQualified
Stock Option ("NSO"). The option price will be the closing price on your first
day of your employment.    The options will vest according to the terms of the
stock option agreement (28% on first anniversary of option grant, then 2%
monthly thereafter until fully vested). After 12 months of continuous employment
you will be eligible to participate in the Company's next scheduled annual Stock
Option Refresh Program.

(e)Vesting of Stock Options.    In the event of a Termination Without Cause or a
Resignation for Good Reason (as defined below) at any time from the date the
Board of Directors approves a transaction which, if consummated, will result in
a Change in Control and continuing for twelve (12) months following the
effective date of such Change in Control (as defined in paragraph (f)), the
furthest out twelve (12) months of unvested Option Shares shall automatically
become fully vested.

(f)Change in Control.    A "Change in Control" of the Company shall be deemed to
occur if and when (i) the Company is merged, consolidated or reorganized into or
with another entity, after which the holders of voting securities of the Company
immediately prior to such transaction, including voting securities issuable upon
exercise or conversion of vested options, warrants or other securities or
rights, hold (directly or indirectly) less than a majority of the combined
voting power of the then-outstanding securities of the surviving entity; (ii) a
sale of the stock of the Company occurs, after which the holders of voting
securities of the Company immediately prior to such sale, including voting
securities issuable upon exercise or conversion of vested options, warrants or
other securities or rights, hold (directly or indirectly) less than a majority
of the combined voting power of the Company; (iii) the Company sells or
otherwise transfers all or substantially all of its assets to any other entity,
after which the holders of voting securities of the Company immediately prior to
such sale, including voting securities issuable upon exercise or conversion of
vested options, warrants or other securities or rights, hold (directly or
indirectly) less than a majority of the combined voting power of the
then-outstanding securities of the purchasing entity; or (iv) the membership of
the board of directors of the Company changes as the result of a contested
election, such that individuals who were directors at the beginning of any
twenty-four (24) month period (whether commencing before or after the date of
this letter) do not constitute a majority of the board of directors at the end
of such period.

(g)Termination for Cause.    The term "Termination for Cause" shall mean a
termination of your employment by the Company for any of the following reasons:
i) intentional failure to perform assigned duties, ii) personal dishonesty,
iii) incompetence, as measured against standards generally prevailing in the
industry, iv) willful misconduct, v) any breach of fiduciary duty involving
personal profit, vi) willful violation of any domestic or international law,
rule, regulation (other than traffic violations or similar minor offenses) or
final cease and desist order, or any sexual or other harassment of others;
vii) not establishing a primary residence in Oregon within the agreed upon
timeframe; provided however, that with respect to reasons i), iii), iv) and
vii) above, no Termination for Cause shall be deemed to have occurred if you
have

Page 2 of 10

--------------------------------------------------------------------------------

not been provided with written notice of the factual basis for the alleged
failure to perform or incompetence and a thirty (30) day period to take
corrective action. In determining incompetence, the act or omissions shall be
measured against standards generally prevailing in the industry. Notwithstanding
the foregoing, a Termination for Cause shall not be deemed to have occurred
unless and until there shall have been delivered to you a copy of a resolution
duly adopted by the affirmative vote of not less than a "majority" (>50%) of the
members of the Board at a meeting of the Board called and held for that purpose
(after reasonable notice to you and an opportunity for you, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, you were guilty of conduct justifying Termination for Cause and
specifying the particulars thereof in detail. A termination of your employment
by the Company for any other reason than those stated in i) through vii) above,
or under any other circumstances than those stated in this paragraph, shall be a
"Termination Without Cause."

(h)Resignation for Good Reason.    For purposes of this agreement, a
"Resignation for Good Reason" shall be deemed to occur if you resign your
employment within sixty (60) days of the occurrence of any of the following that
occur without your written consent: (i) a loss of the title of President and/or
Chief Executive Officer (except during the 12 months following a Change in
Control (as defined above); (ii) a material reduction in duties or
responsibilities; (iii) any reduction in your Base Salary or any Target Bonus
(other than a reduction comparable in percentage to a reduction affecting the
Company's executives generally); (iv) any material reduction in your benefits
(other than a reduction affecting the Company's personnel generally); or (v) a
Company-mandated relocation of your principal place of employment or your
current principal residence by more than 50 miles from its respective Oregon
location immediately prior to the resignation; provided however, that a
Resignation for Good Reason shall not be effective until thirty (30) days
following delivery by you of a written notice to the Company stating that you
are resigning your employment and that such resignation constitutes Resignation
for Good Reason. The Company may at it's discretion, during the 30 day period,
review the Reasons for Termination and may reverse the conduct which gave rise
to Good Reason, thereby reversing the Resignation for Good Reason. A resignation
of your employment for any other reason or under any other circumstances shall
be a "Resignation Without Good Reason."



6.Benefits.

(a)Relocation.    The Company, at it's cost, will relocate you and your
immediate family from your home in Arizona to Portland, OR in accordance with
the attached CEO Relocation Benefit document Attachment 1. It is expected that
you will relocate and establish your primary residence in Oregon within 6 months
of your Start Date. In lieu of the 6% Realtor fee the Company will pay to you
$18,000 grossed up twice, for taxes, and payment will be made to you within
60 days of Start Date.

(b)Insurance Benefits.    The Company will provide you with its standard medical
and dental insurance benefits.

(c)Vacation.    The Company will provide you with its standard time off
benefits.

(d)Other Benefits.    You will be eligible to participate in TriQuint 401(k),
Employee Stock Purchase Plan, and Profit Sharing plans.



7.Confidentiality Agreement.    Your acceptance of this offer and commencement
of employment with the Company is contingent upon the execution, and delivery to
an officer of the Company, of the Company's standard Confidentiality Agreement,
Business Ethics Policy, Harassment Statement and Company Policies, prior to or
on the Start Date.

Page 3 of 10

--------------------------------------------------------------------------------

8.Severance Benefits.    You shall be entitled to receive severance benefits
upon termination or resignation of employment only as set forth in this
Section 8:

(a)Termination for Cause/Resignation Without Good Reason.    In the event of a
Termination for Cause or Resignation Without Good Reason, then you shall not be
entitled to receive payment of any severance benefits. You will receive
payment(s) for all salary and unpaid Paid Time Off(defined per Company policy)
accrued as of the date of termination of your employment and your benefits will
be continued under the Company's then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination and
in accordance with applicable law.

(b)Termination Without Cause.    In the event of a Termination Without Cause you
will be entitled to receive payment, within thirty (30) days of the date on
which your employment terminates, of severance benefits equal to a lump sum
payment equivalent to 12 months Base Salary less appropriate witholdings. Health
and life insurance benefits with the same coverage provided to you prior to
termination of your employment and in all other respects significantly
comparable to those in place immediately prior to such termination will be
provided at the Company's cost over the 12 month period immediately following
the termination (the "Severance Period"). Also please refer to section 5(e).

(c)Resignation for Good Reason.    In the event of a Resignation for Good
Reason, then you will be entitled to receive payment, within thirty (30) days of
the date on which your employment terminates, of severance benefits equal to a
lump sum payment equivalent to 12 months Base Salary less appropriate
witholdings. Health and life insurance benefits with the same coverage provided
to you prior to termination of your employment and in all other respects
significantly comparable to those in place immediately prior to such termination
will be provided at the Company's cost over the 12 month period immediately
following the termination (the "Severance Period"). Also please refer to
section 5(e).

(d)Termination by Reason of Death or Disability.    In the event that your
employment with the Company terminates as a result of your death or Disability
(as defined below), you or your estate or legal representative will receive all
salary and unpaid Paid Time Off accrued as of the date of your death or
Disability, all severance benefits payable under Section 8(b) above and any
other benefits payable under the Company's then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
death or Disability and in accordance with applicable law. For purposes of this
Agreement, disability coverage and definition will be in compliance with the
then current Company insured plans.



9.Miscellaneous Provisions.

(a)Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

(b)Legal Fees.    The Company agrees to reimburse you for up to $2000 in
attorney fees incurred in reviewing, negotiating and finalizing this Agreement
and related documents; provided, however, that if you resign your employment or
are terminated for any reason within your first year of employment, you will be
responsible for repaying the entire amount.

(c)Indemnification.    Company shall indemnify you in accordance with the
Company's obligations to you as a Director, CEO and President, as set forth in
the Company's Bylaws.

(d)At-Will Employment.    Your employment with TriQuint is at-will and, as such,
may be terminated at any time by you or by the Company for any reason including
those defined in Section 8 above. In the event of your Resignation for Good
Reason, you will provide the Company with the written notice required in
Section 5(h).

Page 4 of 10

--------------------------------------------------------------------------------

(e)Drug Test.    TriQuint's mandatory drug test policy requires that all new
hires be tested for drugs prior to their first day of work. Therefore this offer
is contingent upon passing a pre-employment drug test prior to your start date.

(f)Severability.    If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The paragraph
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define, or limit the extent or intent of the Agreement
or of any part hereof.



10.Non Compete Agreement.

(a)You recognize that the Company's willingness to enter into this Agreement is
based in material part on your agreement to the provisions of this paragraph 10
and that your breach of the provisions of this paragraph 10 could materially
damage the Company. Subject to the further provisions of this Agreement, You
will not, during the term of his employment with the Company and in the event of
a termination without cause/resignation for good reason as defined in Section 5
in the contract, for the duration of any "Severance Period," as also defined in
Section 8b, directly or indirectly, for himself or on behalf of or in
conjunction with any other person, company, partnership, corporation, or
business of whatever nature:

(i)Engage, as an officer, director, shareholder, owner, partner, joint venturer,
or in a managerial capacity, whether as an employee, independent contractor,
consultant or advisor, or as a sales representative, in any compound
semiconductor communications Semiconductor business(Competitor). Should you be
hired by a competitor, as defined above, you agree to pay to TriQuint
Semiconductor all net gains on stock options received in the 3 years and
4 months immediately prior to a date that is 4 months after the termination date
from TriQuint Semiconductor. You further agree that this payment will be made
within 60 days of the date of requested by TriQuint.

(ii)Contact any person who is, at that time, an employee of the Company for the
purpose or with the intent of enticing such employee away from or out of the
employ of the Company;

(iii)Call upon any prospective acquisition candidate, on your own behalf or on
behalf of any competitor, which candidate was, to your actual knowledge, either
called upon by the Company or for which the Company made an acquisition
analysis, for the purpose of acquiring such entity; or

(iv)Disclose customers, whether in existence or proposed, of the Company to any
person, firm, partnership, corporation, or business for any reason or purpose
whatsoever except to the extent that the Company has in the past disclosed such
information to the public for valid business reasons.



(b)It is agreed by the parties that the foregoing covenants in this Section 10
impose a reasonable restraint on you in light of the activities and business of
the Company on the date of the execution of this Agreement and the current plans
of the Company; but it is also the intent of the Company and you that such
covenants be construed and enforced in accordance with the changing activities,
business and locations of the Company throughout the term of this covenant,
whether before or after the date of termination of the employment of you, unless
youwere conducting such new business prior to the Company conducting such new
business. For example, if, during the term of this Agreement, the Company
engages in new and different activities, enters a new business, or establishes
new locations for its current activities or business in addition to or other
than the activities or business enumerated under the

Page 5 of 10

--------------------------------------------------------------------------------

Recitals above or the locations currently established therefor, then You will be
precluded from soliciting the customers or employees of such new activities or
business or from such new location and from directly competing with such new
business, unless the you was conducting such new business prior to the Company
conducting such new business.

(c)The parties further acknowledge and agree that any violation of the
provisions of this Section 10 could cause irreparable injury to the Company, and
that no adequate remedy at law exists for violation of these provisions.
Consequently, in addition to any damages, the Company shall be entitled to
injunctive relief.

(d)The covenants in this Section 10 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time, or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that the court deems reasonable, and the
Agreement shall thereby be reformed.

(e)It is specifically agreed that for purposes of this Section 10, the duration
of the Severance Period following termination of employment and the covenants of
this Section 10 operative during the Severance Period shall be extended by any
time during which you is in violation of any provision of this Section 10.

(f)The Company and the you hereby agree that this covenant is a material and
substantial part of this Contract.



11.Dispute Resolution Process.

(a)Election of Remedies.    All disputes arising out of this Agreement,
including those relating to the meaning or effect of any of its provisions, and
all disputes arising out any aspect of the employment relationship, including
your rights under any federal, state (excluding workers compensation) or local
employment and/or labor law or regulation, shall be exclusively resolved in a
final and binding manner through arbitration as set forth in this Section 11.
You and the Company therefore expressly waive the right to litigate any such
disputes in any other forum, administrative or judicial, and expressly waive the
right to trial by jury.

(b)By You.    You shall have the discretion to invoke final and binding
arbitration under Section 11 and upon so doing, you shall be barred from
pursuing the same dispute in any other contractual or statutory forum,
regardless of whether you elect to exhaust the chosen procedure.

(c)By the Company.    The Company shall have the discretion to invoke final and
binding arbitration as set forth in this Section 11 when it believes you have
violated any of the terms and conditions of this Agreement or you have asserted
any violation of this Agreement by the Company, and shall be required to do so
in any dispute in which it claims monetary damages from you. However, this shall
not prevent the Company from taking any form of disciplinary action against you,
but you shall then have the right to challenge such action under the procedures
established in this Section 11.

(d)Injunctive or Other Equitable Relief.    Nothing in this Section 11 shall
prevent you or the Company from seeking injunctive relief against the other in
circumstances allowed by law and/or authorized by any of the terms and
conditions of this Agreement.

(e)Initiation of Process.    In the event either party claims any violation of
this Agreement, the party must notify the other party in writing within thirty
(30) calendar days of the occurrence or the date the occurrence should
reasonably have become known. In the event either party claims any violation of
any applicable statutory right, the party must notify the other party in

Page 6 of 10

--------------------------------------------------------------------------------

writing within six (6) calendar months of the occurrence or the date the
occurrence should reasonably have become known. The notice shall describe the
alleged violation and identify any relevant provisions of this Agreement, the
proposed remedy and, if from you, the desired dispute resolution process.

(f)Mediation.    Upon notification that a dispute exists, either party shall
then have thirty (30) calendar days in which to notify the other that the matter
will be referred to mediation (which shall not be adversarial in nature). The
parties (or their representatives) shall immediately attempt to agree upon a
mediator, and shall have the right to have representatives, including counsel,
present at mediation.

If a party does not exercise its right to require mediation within the thirty
(30) days or the parties are unable to select a mediator or reach agreement in
mediation then, within fifteen (15) calendar days thereafter, either party may
invoke arbitration or the alleged violation(s) shall be deemed waived for all
purposes.

Each party will bear its own costs and attorneys fees in any mediation, and the
mediation fee and any related costs shall be the responsibility of the party
demanding mediation.

(g)Arbitration. Except as expressly modified by this Section 11 (g), arbitration
shall follow the procedures established in the Employment Dispute Resolution
Rules of the American Arbitration Association or its successor.

(h)Selection of Arbitrator.    In any such dispute and request for arbitration,
the moving party shall submit a request to the American Arbitration Association
for a list of seven National Academy arbitrators maintaining their primary
residence in Washington or Oregon. Upon receiving the list, the parties shall
alternately strike one name each, with you striking first, until one name
remains on the list.

(i)Conduct of Arbitration Hearing.    Except as expressly modified by this
Section 11 (f), the arbitrator shall follow the procedures established in the
Employment Dispute Resolution Rules of the American Arbitration Association and
the National Academy of Arbitrators Code of Professional Responsibility. Either
party may require that a professional reporter prepare an official record of the
proceedings.

(j)Damages.    An arbitrator selected to hear a dispute shall be authorized to
determine and award such damages as either party could have received in an
appropriate action in the Oregon or federal courts under Oregon and/or federal
law, and the same shall be true of prevailing party reasonable attorneys fees
and costs incurred in the litigation, excluding any attorneys fees or costs
incurred in connection with any mediation.

(k)Arbitration Decision and Award.    The decision of the arbitrator shall be in
writing, shall state findings of fact and conclusions of law, and shall be
signed by the arbitrator and served on both parties.

(l)Costs of Arbitration.    Except as otherwise provided in Section 11(f), each
party will bear its own costs and attorneys' fees in any arbitration proceeding
and one-half of the arbitrators and any separate arbitration and/or reporting
fees.

(m)Severability and Reformation.    You and the Company acknowledge that the law
is evolving as it relates to final and binding arbitration of disputes arising
out of employment relationships, and particularly disputes arising under federal
and state laws, and therefore all of the provisions of this Section 11 shall be
subject to Section 9(f) of this Agreement.

Page 7 of 10

--------------------------------------------------------------------------------



        We are delighted to extend you this offer and look forward to working
with you. To indicate your acceptance of the Company's offer, please sign and
date this letter agreement in the space provided below and return it to me by
Wednesday June 26, 2002.

        This letter agreement sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements, whether written
or oral. This letter agreement may be modified or amended only by a written
agreement, signed by the Company and by you.

Very truly yours,    
TriQuint Semiconductor, Inc.
 
 
By:
 
/s/ Steve Sharp

--------------------------------------------------------------------------------

Steve Sharp,
CEO, President, and Chairman of the Board
 
 
ACCEPTED and AGREED this 1 day of July 2002:
 
 
By:
 
/s/ Ralph Quinsey

--------------------------------------------------------------------------------

Ralph Quinsey
 
 

Page 8 of 10

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.41

